va irs department of the treasury internal_revenue_service constitution avenue n w washington d c release number release date uniform issue list date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and the basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our if you agree proposed deletions follow the instructions in the notice on how to notify us with our deletions you don’t need to take any further action letter rev catalog number we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely tamera ripperda director exempt_organizations enclosures notice redacted letter proposed adverse determination under sec_301 c redacted letter final adverse determination under sec_501 - no protest ce letter rev catalog number department of the treasury gi internal_revenue_service irs washington dc constitution ave n w date date emplover id number contact person id number contact telephone number contact fax number l l l i o s a e b ‘ dear we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code i r c based on the information provided we determined that you do not qualify for exemption under sec_501 this letter explains the basis for our conclusion please keep it for your records facts you were formed as a nonprofit corporation under the laws of state on date your articles of incorporation articles state that you are organized exclusively for charitable religious educational and scientific purposes incl for such purposes the making of distributions to org’s that qualify as exempt org’s under sec_501 of the irs code or corresponding section of any future fed tax code you state your specific purpose is to support other organizations conducting charitable activities by collecting donations online on their behalf your sole activity is providing fundraising services for a fee to charity individuals raising funds for their personal_use and other nonprofits you were formed by the founder of for-profit organization company company provides donation acceptance services including credit card and check acceptance for many years company raised donations for charity on a fee basis in recent years company and charity entered into a multi-year contract where company would continue to raise funds online and remit donations to charity less specified processing and marketing fees priced at amount per transaction charity after executing the contract your founder established you to take over the fundraising services contract with letter rev catalog number 47630w you advertise your fundraising services on your website website and charity promotes you on its website as one of its registered collection partner s individual donors can click on a hotlink to link to your webpage from which donors choose how and to whom they want to donate your website provides options between a selected charity or menus with various fundraising projects and charities donors then make a donation you collect the credit card or check amount and you remit the donation minus your service fee to charity or other designated charity you operate daily and may have increased efforts during disaster times or dated campaigns you do not carry on any other activities besides providing fundraising services for a fee you state that you are donor_advised_fund because you accept donations from individual donors and then remit the donation amount minus your administrative and processing fees to the donor-selected charity you are funded by fundraising processing fees charged to charities and individuals for whom you accept donations on your website your state that your fees are set to cover your costs associated with collecting the donations which includes transaction costs marketing costs and operating costs such as website maintenance and officer salaries you charge charity a amount fee for each donation received you state that the fees charged are very competitive as compared to similar for-profit fundraisers you state that you will expand your activities to fundraise on behalf of other charities and individuals for their personal_use for future contracts you will tailor fee schedules per charity and will charge a per transaction fee all of your income comes from fees for fundraising services you state that founder established you because company was losing money by nature of it being a for-profit and your founder sought to reap the benefits of non-profit status such as discounted fees from online merchants and internet browsing companies you provide that company will continue its function of setting up companies to accept credit cards and other payment methods and further that your founder has two other for-profit companies that are similar to company you operate in the same office as founder’s for-profit company company and your founder’s two other for-profit businesses you have three officers and no other employees you compensate your founder founder’s spouse and your accountant as officers who are also all directors your board is comprised of three directors including your founder your founder’s spouse and your accountant tax preparer when asked you declined to expand your board to include members who are not related because you feel it is best to keep the board small making the decision making involved with rolling out the organization simpler your bylaws provide for shareholders law sec_501 exempts from federal income_taxation organizations described in sec_501 sec_501 describes organizations that are organized and operated exclusively for religious charitable educational_purposes and other exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_4966 defines a donor-advised_fund as a fund or account owned and controlled by a sponsoring_organization which is separately identified by reference to contributions of the donor or donors and where the donor or a person appointed or designated by the donor has or reasonably expects to have advisory privileges over the distribution or investments of the assets sec_1_501_c_3_-1 states that in order to qualify under sec_501 an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose letter rev catalog number 47630w sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it sec_1_501_c_3_-1 defines the term charitable as including the promotion of social welfare by organizations designed to relieve the poor and distressed or the underprivileged to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration sec_1 c -1 e provides that an organization may meet the requirements of sec_501 even though it operates a trade_or_business as a substantial part of its activities unless its primary purpose is carrying on of a trade_or_business that does not further charitable purposes revrul_71_529 1971_2_cb_234 held that a nonprofit organization providing assistance in the management of participating colleges’ and universities’ endowment or investment funds for a charge substantially below cost qualified for exemption under sec_501 revrul_72_369 1972_2_cb_245 held that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations did not qualify for exemption under sec_501 in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit in easter house v u s cl_ct aff'd 846_f2d_78 fed cir the court found that an organization’s primary activity was providing adoption services in a commercial manner in so ruling the court determined that the organization competed with other commercial organizations providing similar services fees were the only source of revenue it accumulated very substantial profits because it set its fees in order to generate a profit the accumulated capital was substantially greater than the amounts spent on charitable and educational activity and the organization did not solicit and did not plan to solicit contributions in zagfly inc v commissioner 105_tcm_1214 an applicant proposed to sell flowers over the internet allowing purchasers to direct a portion of their payment to recognized exempt_organizations and to the applicant to cover its operating costs the applicant argued that its primary purpose was not to operate a business but rather to serve charitable purposes as it would facilitate the donation of its profits to other unrelated charitable organizations the court held that the applicant itself was not operated for exempt purposes and rather was engaged in a trade_or_business that was not substantially related to an exempt_purpose application of law based on the facts presented in your application and supporting documents we conclude that you are not operated for exempt purposes accordingly you do not qualify for exemption as an organization described in sec_501 your application and supporting documentation must demonstrate that your organization meets the operational_test under sec_1_501_c_3_-1 exempt_organizations must operate exclusively for exempt purposes sec_501 the term exclusively has been interpreted to mean primarily sec_1_501_c_3_-1 a single substantial non-exempt purpose is sufficient to prevent exemption better business bureau v u s u s pincite if an organization fails the operational_test it cannot qualify as an exempt_organization under sec_501 letter rev catalog number 47630w you were established to provide online fundraising services to nonprofit_organizations for a fee this is a substantial non- exempt_purpose and as such you do not qualify for exemption your sole activity of providing fundraising and marketing services to unrelated nonprofit_organizations is not charitable within the meaning of the code and regulations sec_1_501_c_3_-1 you provide services in a commercial manner similar to the organizations described in revrul_72_369 supra and in 70_tc_352 also see easter house v u s cl_ct you are similar to the organization in zagfly inc v commissioner 105_tcm_1214 that was held not to qualify for exemption as your primary activity of facilitating charitable donations to other unrelated nonprofit_organizations is not an exempt activity serving charitable or otherwise exempt purposes further you lack the donative_intent to make your activity charitable as you do not offer your services for free or substantially below cost similar to the organization described in revrul_71_529 supra finally you are not a donor_advised_fund as defined in sec_4966 conclusion based on the information provided we are not able to conclude that you are operated exclusively for exempt purposes you cannot qualify for tax exemption because more than an insubstantial part of your activities are not in furtherance of exempt purposes if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she has not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney letter rev catalog number 47630w we will review your protest statement and decide if you provided a basis for us to reconsider our determination you also have a right to a conference after you submit your statement if you want a conference you must request it when you file your protest statement you can also ask the office of appeals to review your application_for tax-exempt status your right to request appeals review is in addition to your right to a conference as outlined in revenue_procedure rev_proc and revproc_2014_9 you must notify us in writing if you want us to forward your case to the appeals_office you can find more information about the process and the role of the appeals_office in section of revproc_2014_9 and publication overview of the appeals process if the person representing you in this process is not an officer director trustee or other official who is authorized to sign for the organization he or she must file form_2848 as explained above and otherwise meet the requirements in publication conference and practice requirements if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement any request for consideration by the office of appeals form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated on your power_of_attorney sincerely michael seto manager eo technical enclosure publication cc letter rev catalog number 47630w
